EXAMINER’S AMENDMENT 
The amendment submitted on November 9, 2020 has been entered.  Claims 15-17, 19, and 22-25, as amended herein, are allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous Office action is withdrawn.  Applicant’s submission filed on November 9, 2020 has been entered.  
Examiner’s Amendment to The Claims 
Claim 15 has been amended as follows:
15.  A method of preventing crystal formation or precipitation of an active compound in a liquid composition, the method compris-ing: 
mixing a means for inhibiting crystal formation or precipitation of an active compound in an aqueous solution with water and the active compound; 
wherein the active compound is present in the liquid composition at a concentration above [[a]] the crystallization point of the active compound; 
wherein the active compound is selected from the group consisting of an amino acid, ammonium sulfate, and a combination thereof; and 
wherein the liquid composition comprises less than 50% fat.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to a method for preventing crys-tal formation or precipitation of an active compound, in the reply filed on July 29, 2019 is acknowledged.  All of the claims correspond to the elected invention, with claims drawn to the 
Withdrawn Rejections 
The rejection of claims 15-17, 19, and 21-25 under 35 U.S.C. 103 as being unpatentable over Less (US 2008/0269053) in view of Ribeiro (J. Food Sci. Technol. 52(7), 3925-46 (2014)) is withdrawn because the examiner agrees with applicant’s argument (see applicant’s Remarks, submitted November 9, 2020, at p. 4) that “Ribiero [sic] discloses the use of lecithin to modify crystal formation in lipid systems, not an aqueous solution or a liquid composition that comprises less than 50% fat as recited in amended claim 15.”  
Claim Interpretation 
The following is a quotation of 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f).  Briefly, claim limitations that meet the following three-prong test will be inter-preted under 35 U.S.C. 112(f):  (1) the claim limitation uses the term “means”; (2) the term “means” is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”); and (3) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.  Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under it is applicant’s intention to invoke 35 U.S.C. 112(f).  
In order to understand the meets and bounds of a “means for inhibiting … active compound” as a claim limitation, the examiner looks to the specification for a description of the corresponding structure and equivalents thereof.  “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language.  If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b).”  See MPEP 2181(II).  In this regard, applicant’s specification (p. 3) clearly states: 
The means for inhibiting crystal formation or precipitation of the active compound may be lecithin and may be selected from the group consisting of crude filtered lecithin, fluid lecithin, de-oiled lecithin, chemically modified lecithin enzymatically modified lecithin, standardized lecithin, and combinations of any thereof.  
The examiner therefore understands the “means for inhibiting … active compound” as being “lecithin” as defines above and equivalents thereof.  
Citation of Relevant Prior Art 
The prior art made of record (see attached form PTO-892) and not relied upon is consid-ered pertinent to applicant’s disclosure.  Bevans (US 2009/0031775 A1) is considered to be the closest prior art because it discloses compositions comprising lecithin (para. 0020), lysine (para. 0022), and soybean oil, i.e., fat, between 1-5 percent by weight (para. 0022).  The compositions of Bevans, however, are “dry blended” (see Example 1 at pp. 5-6) and used as a “solid granular product” (see Examples 2-11 at pp. 6-7), whereas the instant claims require the composition to be a liquid.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628